                        IN THE DISTRICT COURT OF THE UNITED STATES
                                DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

UNITED STATES OF AMERICA                     ) CRIMINAL NO:       d ~. \
                                                              ~ ·<.:..< ~ L\J '~\
                                             )
                   V.                        )           ORDERFOR
                                             )          BENCH WARRANT
DAVID CURTIS WHITE                           )

       The Clerk of Court is hereby directed to issue a warrant for the above-named defendant,

DAVID CURTIS WHITE, as requested by the United States Attorney. Amount and conditions of

bond to be set by the judicial officer before whom the defendant initially appears.




Charleston, South Carolina

July   4,   2021


ISO MOVE:


M. RHETT DEHART
ACTING UNITED STATES ATTORNEY




 By: s/Dean H Secor
     Dean H. Secor (#07315)
     Assistant United States Attorney
     151 Meeting Street
     Charleston, South Carolina 29401
     Telephone: (843) 727-4381
     Email Address: dean.secor@usdoj.gov
